[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
RULING ON DEFENDANT'S MOTION TO DISMISS
The motion to dismiss dated December 23, 1991  is granted.
The court finds that plaintiff's special permit by its terms expired during April, 1991. That any action that the plaintiff might have taken to have the permit extended, renewed or reissued was required to be performed by the plaintiff during the term of the special permit.
That the defendant's action terminating the special permit did not prevent the plaintiff from applying for relief from the courts so that he would not be barred from requesting an extension or renewal of his special permit.
He failed to take such action and permitted the special permit to expire in April, 1991.
Thus, any action by this court in determining the legality of the defendant's determination to terminate plaintiff's special permit would be moot, the special permit having expired in April, 1991.
JULIUS J. KREMSKI STATE TRIAL REFEREE CT Page 1013